Citation Nr: 1027880	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  05-27 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The Veteran served on active duty from November 1974 to November 
1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Honolulu, 
Hawaii.                

In April 2009, the Board remanded this case for additional 
development.  The purposes of this remand have been met and the 
case is ready for appellate consideration.  


FINDINGS OF FACT

1.  A right shoulder disability was not shown during service or 
for many years thereafter.  

2.  There is a preponderance of evidence against a nexus between 
a current diagnosis of a right shoulder disability, to include 
degenerative joint disease of the right shoulder with impingement 
syndrome and chronic superior labral tear and biceps detachment, 
and service.  


CONCLUSION OF LAW

A right shoulder disability, to include degenerative joint 
disease of the right shoulder with impingement syndrome and 
chronic superior labral tear and biceps detachment, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A.§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).       



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law prior to 
the pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, and 
they redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under the 
VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the November 
2003 and June 2009 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

The Board finds that VA has met these duties with regard to the 
claim adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  Written notice provided in 
November 2003 and June 2009 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate his claim, the avenues by which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield 
I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
addition, the June 2009 letter informed the Veteran about how VA 
determines effective dates and disability ratings, as required by 
Dingess.     

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in November 2003, prior to the 
appealed from rating decision, along with the subsequent notice 
provided in June 2009, after the decision that is the subject of 
this appeal.  Despite any timing deficiency, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the Veteran has been prejudiced thereby).  In 
this regard, as the Board concludes below that there is a 
preponderance of evidence against the Veteran's claim for service 
connection for a right shoulder disability, to include 
degenerative joint disease of the right shoulder with impingement 
syndrome and chronic superior labral tear and biceps detachment, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.      

The Veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had multiple 
opportunities to submit and identify evidence.  Furthermore, he 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the veteran in 
obtaining records and providing medical examinations or obtaining 
medical opinions when such are necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth 
Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive a VA examination in August 2009, which was thorough in 
nature and provided a competent opinion addressing the contended 
causal relationship between service and the Veteran's current 
right shoulder disability, diagnosed as degenerative joint 
disease of the right shoulder with impingement syndrome and 
chronic superior labral tear and biceps detachment.  The Board 
finds that the medical evidence of record is sufficient to 
resolve this appeal; the VA has no further duty to provide an 
examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

Based on the foregoing, it is the Board's determination that the 
VA fulfilled its VCAA duties to notify and to assist the Veteran, 
and thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  See 
Bernard v. Brown, 4 Vet. App. 384.


II.  Pertinent Law and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Certain chronic disabilities, to include arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  38 C.F.R. 
§ 3.303; see also, e.g., Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).





III.  Factual Background

The Veteran's service treatment records are negative for any 
complaints or findings of a right shoulder disability, to include 
degenerative joint disease of the right shoulder with impingement 
syndrome and chronic superior labral tear and biceps detachment.  
In August 1976, the Veteran underwent an ETS (expiration of term 
of service) examination.  At that time, in response to the 
question as to whether he had ever had or if he currently had 
arthritis, rheumatism, or bursitis; or bone, joint, or other 
deformity; or painful or "trick" shoulder or elbow, the Veteran 
responded "no."  The Veteran's upper extremities were 
clinically evaluated as "normal."

In November 1985, the Veteran underwent a VA examination that was 
pertinent to an unrelated claim.  At that time, the Veteran's 
musculo-skeletal system was clinically evaluated as "normal."      

VA Medical Center (VAMC) outpatient treatment records, dated from 
August 2000 to October 2002, are negative for any complaints or 
findings of a right shoulder disability.  The records show 
intermittent treatment for the Veteran's non-service-connected 
diabetes mellitus.     

In a private medical statement from M.G., M.D., dated in January 
2002, Dr. G. stated that the Veteran had been under her medical 
care for several years.  Specifically, he was under treatment for 
diabetes mellitus, hypertension, high cholesterol, and 
osteoarthritis.  According to Dr. G., the Veteran also saw two 
specialists to control the pains in his back, right leg, right 
shoulder, and right arm.         

In an additional private medical statement from Dr. M.G., dated 
in October 2002, Dr. G. stated that she was currently treating 
the Veteran for insulin dependent diabetes mellitus, high blood 
pressure, high cholesterol, and obesity.  According to Dr. G., 
the Veteran had chronic low back and right knee pain which were 
making it very difficult for him to adequately control his 
multiple medical problems.  

VAMC outpatient treatment records, dated from November 2002 to 
October 2003, are negative for any complaints or findings of a 
right shoulder disability.  The records show that in February 
2003, it was noted that the Veteran had a history of degenerative 
arthritis of the bilateral knees and degenerative disc disease 
and degenerative joint disease of the lumbar spine.  It was also 
reported that in November 1999, the Veteran had to stop working 
as a diesel mechanic secondary to his bilateral knee and low back 
disabilities.      

In November 2003, the Veteran filed a claim of entitlement to 
service connection for a right shoulder disability.  At that 
time, he stated that during service, he was stationed at Fort 
Bliss in Texas when he fell and injured his right shoulder.  He 
maintained that following the injury, he developed chronic pain 
in his right shoulder.     

In a private medical statement from W.Y.C., M.D., dated in 
January 2004, Dr. C. stated that the Veteran had recently 
presented himself for right shoulder pain that he believed was 
secondary to an injury that he had sustained while in the 
military in the 1970's .  Dr. C. indicated that a recent x-ray of 
the Veteran's shoulder demonstrated mild degenerative changes and 
his examination suggested mild impingement syndrome.      

A VAMC outpatient treatment record shows that in January 2004, 
the Veteran had x-rays taken of his right shoulder.  The x-rays 
were reported as showing degenerative spurring in the 
acromioclavicular (AC) joint with subchondral cyst formation at 
the distal clavicle.  Soft tissue calcification was also seen 
adjacent to the coracoid process.    

In a VAMC outpatient treatment record, dated in February 2004, 
E.T.S., M.D., stated that the Veteran was receiving treatment for 
diabetes mellitus, hypertension, and hyperlipidemia.  Dr. S. 
reported that while the Veteran was in the military, he fell and 
injured his right shoulder.  The Veteran continued to have 
ongoing right shoulder pain and had been diagnosed with 
degenerative arthritis of the right shoulder with impingement 
syndrome.      

By a private medical statement, dated in April 2004, R.L., M.D., 
stated that the Veteran was his patient and was having discomfort 
in the shoulder which he related to an in-service injury.  
According to the Veteran, he had experienced discomfort in the 
right shoulder ever since the injury but it had become somewhat 
worse recently.  Dr. L. reported that physical examination and x-
rays suggested that the Veteran had some degeneration in the AC 
joint.       

In an additional private medical statement from Dr. R.L., dated 
in November 2004, he stated that the Veteran had given a history 
of having fallen on his right shoulder while he was in the 
military.  Dr. L. indicated that according to the Veteran, after 
his injury, he developed chronic pain in his right shoulder.  The 
Veteran was diagnosed with degenerative arthritis of the right AC 
joint.  Dr. L. opined that based on the Veteran's history, he 
would conclude that the difficulty that the Veteran currently had 
was related to his in-service injury.       

A private medical Operative Report shows that in April 2005, the 
Veteran underwent a right shoulder arthroscopy with generalized 
debridement, labral debridement, subacromial decompression, and 
Mumford procedure.  The post-operative diagnosis was of right 
shoulder chronic impingement of the AC joint, degenerative joint 
disease, with chronic superior labral tear and biceps detachment.         

In a private medical statement from Dr. R.L., dated in April 
2005, Dr. L. stated that the Veteran had recently undergone 
surgery on his right shoulder.  During the Veteran's surgery, it 
was noted that there was evidence of an old tendon rupture which 
was debrided surgically.  Some excess bone from the shoulder was 
also removed surgically.      

In a VAMC outpatient treatment record, dated in November 2005, an 
examiner noted that the Veteran was status post surgery of his 
right shoulder with persistent pain and limited range of motion.  
The right shoulder pain apparently started in the military.  The 
diagnosis was chronic right shoulder pain.      

In August 2009, the Veteran underwent a VA examination.  At that 
time, the examiner stated that he had reviewed the Veteran's 
claims file.  According to the Veteran, he had injured his right 
shoulder during service.  Specifically, he maintained that during 
night training, he fell to the ground while wearing full gear and 
landed on his right side.  He subsequently developed pain in his 
right shoulder and sought treatment.  The Veteran indicated that 
he was given pain killers and was placed on profile for 
approximately one week and then went back to his routine.  
According to the Veteran, three to four years ago, his right 
shoulder started to bother him without any additional trauma.  He 
noted that two years ago, he underwent right shoulder surgery 
which was helpful.  The Veteran reported that he had last worked 
in 1999 as a labor mechanic but had to quit because of his back.  
Following the physical examination, the Veteran had x-rays taken 
of his right shoulder.  Subsequently, the VA examiner recommended 
that the Veteran undergo a magnetic resonance imaging (MRI) of 
his right shoulder.  The MRI was accomplished in September 2009 
and was interpreted as showing the following: (1) large tear of 
the superior labrum and biceps anchor, (2) paralabral cyst of the 
posteroinferior labrum, likely with an associated tear of it, (3) 
minimal interstitial tear of the anterior aspect of the 
infraspinatus tendon, and (4) moderate degenerative joint disease 
of the AC joint.     

In September 2009, the VA examiner from the August 2009 VA 
examination provided an addendum to the August 2009 VA 
examination report.  Following a review of the physical 
examination findings and the x-ray and MRI reports, the VA 
examiner diagnosed the Veteran with right shoulder chronic 
impingement of the AC joint, degenerative joint disease, with 
chronic superior labral tear and biceps detachment.  The examiner 
indicated that in regard to the pertinent nexus question, he 
recognized that in the November 2004 private medical statement 
from Dr. R.L., it was Dr. L.'s opinion that the Veteran's 
currently diagnosed degenerative arthritis of the right AC joint 
was related to his claimed in-service right shoulder injury.  
However, Dr. L.'s statement was generated by a history given by 
the Veteran in 2004.  The examiner noted that a review of the 
Veteran's service treatment records were negative for any 
evidence of a right shoulder injury.  In addition, even if the 
Veteran did experience such an injury, there was no chronicity or 
continuity demonstrated for a right shoulder condition, as 
claimed by the Veteran.  The examiner stated that at present, the 
Veteran reported that the right shoulder became symptomatic 
during the last four years.  According to the examiner, many 
years had passed since the Veteran's discharge from the military 
and the Veteran had become very obese, had developed diabetes 
mellitus with poor control, and had aged.  According to the 
examiner, the aging process, the poorly controlled diabetes, and 
the pathological obesity all could play a role in the Veteran 
developing right shoulder problems.  The examiner reported that a 
review of the VAMC outpatient treatment records showed that from 
August 1999 to approximately March 2004, there was no mention of 
the Veteran's right shoulder.  He had sought treatment for a knee 
problem during the aforementioned period of time, but not for his 
right shoulder.  According to the examiner, that time frame was 
also consistent with the Veteran's statement that the shoulder 
became symptomatic during the last four years.  The examiner 
stated that since 2004, there were many entries in the VAMC 
outpatient treatment records regarding the Veteran's right 
shoulder pain.  Each entry documented the history given by the 
Veteran of an injury during service.  However, the examiner 
indicated that the Veteran's August 1976 ETS examination showed a 
normal upper extremity examination.  In addition, at that time, 
the Veteran also denied any history of joint problems.  
Therefore, the examiner concluded that the Veteran's current 
right shoulder condition was not caused by or a result of his 
military service.  


IV.  Analysis

Based on a thorough review of the record, the Board finds that 
there is a preponderance of evidence against the Veteran's claim 
for service connection for a right shoulder disability, to 
include degenerative joint disease of the right shoulder with 
impingement syndrome and chronic superior labral tear and biceps 
detachment.  

In this case, the Veteran contends that during service, he fell 
during a night training exercise and injured his right shoulder.  
He maintains that after the injury, he developed chronic pain in 
his right shoulder which he continued to experience after his 
discharge; eventually, he was diagnosed with a right shoulder 
disability.  It is the Veteran's contention that he currently has 
a right shoulder disability, to include degenerative joint 
disease of the right shoulder with impingement syndrome and 
chronic superior labral tear and biceps detachment, that is 
related to his claimed in-service right shoulder injury.  

The Veteran's service treatment records are negative for any 
complaints or findings of a right shoulder injury or disability, 
to include degenerative joint disease of the right shoulder with 
impingement syndrome and chronic superior labral tear and biceps 
detachment.  The records show that in the Veteran's August 1976 
ETS examination, he denied any arthritis, bone, joint, or other 
deformity, or painful or "trick" shoulder.  In addition, the 
Veteran's upper extremities were clinically evaluated as 
"normal."     

The first evidence of a right shoulder disability, including x-
ray evidence actually documenting arthritis in the Veteran's 
right shoulder, is in January 2004, over 27 years after the 
Veteran's separation from the military.  In the January 2004 
private medical statement from Dr. W.Y.C., Dr. C. stated that a 
recent x-ray of the Veteran's right shoulder demonstrated mild 
degenerative changes and his examination suggested mild 
impingement syndrome.  [The Board recognizes that in the January 
2002 private medical statement from Dr. M.G., she noted that she 
was treating the Veteran for numerous disabilities, including 
"osteoarthritis," and she reported that the Veteran was 
receiving treatment from two specialists to control his pain, 
including pain in his right shoulder; however, she did not 
specifically diagnose the Veteran with right shoulder arthritis.]  
With respect to negative evidence, the Court has held that the 
fact that there was no record of any complaint, let alone 
treatment, involving the Veteran's condition for many years could 
be highly probative.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. 
Cir. 2002) ["negative evidence" could be considered in weighing 
the evidence].  

The Board also notes that, as there is no medical evidence of 
arthritis of the right shoulder within one year subsequent to 
service discharge, the presumptive provisions for this disease 
found in 38 C.F.R. §§ 3.307 and 3.309 are not applicable.


In light of the above, although the Veteran's service treatment 
records are negative for any evidence of a right shoulder injury, 
the Board observes that the Veteran is competent as a layperson 
to report that on which he has personal knowledge, which would 
include the in-service injury and his subsequent pain in his 
right shoulder.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Thus, the Board accepts as true that the Veteran sustained a 
right shoulder injury during service.  The question here, 
however, is whether his current right shoulder disability, 
diagnosed as degenerative joint disease of the right shoulder 
with impingement syndrome and chronic superior labral tear and 
biceps detachment, is linked to the in-service right shoulder 
trauma.  In addition to the fact that the service treatment 
records are negative for any findings relating to a right 
shoulder injury or disability, the Board specifically notes that 
the August 1976 ETS examination of the upper extremities was 
normal.  Such evidence indicates that whatever manifestations of 
a right shoulder injury were present during service were acute 
and transitory and resolved with treatment.  The normal 
separation examination weighs against the claim.  The gap of time 
between any in-service injury and the first post-service medical 
evidence of a diagnosis of a right shoulder disability also 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered in service connection 
claims).

In regard to the pertinent question of whether the Veteran's 
current right shoulder disability, diagnosed as degenerative 
joint disease of the right shoulder with impingement syndrome and 
chronic superior labral tear and biceps detachment, is related to 
his period of service, specifically to his in-service right 
shoulder injury, the Board notes that there are discrepancies in 
the medical opinions of record.  Upon a review of the medical 
opinions which support the Veteran's claim, the Board recognizes 
the private medical statement from Dr. L., dated in November 
2004.  In the statement, Dr. L. noted that after the Veteran's 
in-service injury, he developed chronic pain in his right 
shoulder.  Dr. L. opined that the Veteran's currently diagnosed 
degenerative arthritis of the right AC joint was related to his 
in-service right shoulder injury.  In addition, in the private 
medical statement from Dr. W.Y.C., dated in January 2004, and in 
the VAMC outpatient treatment records, dated in February 2004 and 
November 2005, Dr. C. and the VA examiners all noted that 
according to the Veteran, he injured his right shoulder during 
service and subsequently developed chronic right shoulder pain.  
Dr. C. and the VA examiners then essentially linked the Veteran's 
current degenerative joint disease of the right shoulder with 
impingement syndrome, to his in-service right shoulder injury.  

In light of the above, the Board notes that the aforementioned 
opinions are all based on the history as related by the Veteran.  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board is 
cognizant of Kowalski v. Nicholson, 19 Vet. App. 171 (2005), 
wherein the Court held that the VA and Board may not simply 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran.  
However, in Kowalski, the Court also cited its decisions in Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) and Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) in reaffirming that in evaluating medical 
opinion evidence, the Board may reject a medical opinion that is 
based on facts provided by the veteran that have been found to be 
inaccurate or because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion.   Here, while the Veteran contends that 
the in-service right shoulder injury resulted in the onset of a 
chronic right shoulder disability, the service treatment records 
do not show that he had a right shoulder disability upon his 
discharge from service.  On the contrary, the ETS examination was 
completely negative for any abnormal findings relating to a right 
shoulder injury or disability.  Drs. L. and C., and the 
aforementioned VA examiners, all failed to note the normal ETS 
examination.  

In addition, the Board observes that Drs. L. and C., and the 
aforementioned VA examiners, also failed to note the negative 
post-service medical evidence.  As previously stated, the first 
evidence of a right shoulder disability, including x-ray evidence 
actually documenting arthritis in the Veteran's right shoulder, 
is in January 2004, over 27 years after the Veteran's separation 
from the military.  Moreover, with respect to continuity of 
symptomatology since service, aside from the absence of 
persuasive medical evidence, other evidence also does not support 
this proposition.  See 38 C.F.R. § 3.303(b)(If there is no 
evidence of a chronic condition during service or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing service connection).  For example, the Veteran 
initially applied for compensation benefits in September 1985, at 
which time he listed only one disability: loss of hearing.  As 
such, this tends to show that the Veteran did not consider a 
right shoulder disability a concern at that time.  Similarly, 
when he was afforded a VA examination in November 1985, and was 
asked to list his "present complaints," he only noted one 
problem, decreased hearing; he did not report a right shoulder 
disability.  In addition, on physical examination, there were no 
pertinent complaints or findings and his musculo-skeletal system 
was clinically evaluated as "normal."  Moreover, throughout the 
years up until his current claim, he had kept in touch with VA 
for various reasons, none of which involved a right shoulder 
disability.  Specifically, in October 1994, March 1999, August 
2000, and August 2001, the Veteran filed claims for an increased 
rating for his service-connected right ear hearing loss; he did 
not, however, report a right shoulder disability.  Furthermore, 
VAMC outpatient treatment records, dated from August 2000 to 
October 2002, are negative for any complaints or findings of a 
right shoulder disability.  This evidence is against the claim 
and Drs. L. and C., and the aforementioned VA examiners, failed 
to address this negative evidence.  They also failed to 
acknowledge the other possible etiological factors of the 
Veteran's right shoulder disability, such as the aging process, 
his poorly controlled diabetes mellitus, and his obesity.  As 
discussed further below, the examiner from the Veteran's August 
2009 VA examination addressed the possible relationship between 
these factors and the Veteran developing a right shoulder 
disability.  The Board further notes that Drs. L. and C., and the 
aforementioned VA examiners, did not cite to any evidence in the 
record and they offered no rationale for their opinions.  
Therefore, in view of the foregoing, the Board finds that the 
probative value of the opinions of Drs. L. and C., and the 
aforementioned VA examiners, is significantly lessened.  See 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) ("[i]t is the responsibility of 
the BVA . . . to assess the credibility and weight to be given 
the evidence").  

By contrast, the Board attaches significant probative value to 
the conclusion reached by the examiner from the Veteran's August 
2009 VA examination.  In the August 2009 VA examination report 
and September 2009 addendum, the VA examiner specifically noted 
that he had reviewed the Veteran's claims file.  He also 
recognized that the Veteran's service treatment records were 
negative for any complaints or findings of a right shoulder 
injury or disability, including the August 1976 ETS examination 
report.  In addition, he recognized that even accepting as true 
that the Veteran injured his right shoulder during service, there 
was no chronicity or continuity demonstrated for a right shoulder 
condition, as claimed by the Veteran.  The examiner stated that 
the evidence of record was negative for any evidence of a right 
shoulder disability until approximately 2004.  A review of the 
VAMC outpatient treatment records showed that from August 1999 to 
approximately March 2004, there was no mention of the Veteran's 
right shoulder.  The Veteran had sought treatment for a knee 
problem during the aforementioned period of time, but not for his 
right shoulder.  According to the examiner, that time frame was 
consistent with the Veteran's statement that the shoulder became 
symptomatic during the last four years; thus approximately 2004.  
The examiner also determined that the aging process, the 
Veteran's poorly controlled diabetes, and his pathological 
obesity all could play a role in the Veteran developing a right 
shoulder disability.  The Board is cognizant that this opinion 
contains some speculative language in that the examiner stated 
that the aforementioned factors "could" play a role in the 
Veteran developing a right shoulder disability.  However, the 
opinion, read in its entirety, to include the lack of evidence of 
a right shoulder disability during service and the lack of 
chronicity or continuity post-service, weighs against the 
contended causal relationship as the VA examiner ultimately 
concluded that the Veteran's current right shoulder condition was 
not caused by or a result of his military service.  Therefore, in 
light of the above, the Board finds the opinion from the examiner 
from the Veteran's August 2009 VA examination is more persuasive 
because it is based on a thorough review of the record, unlike 
the opinions from Drs. L. and C., and the VA examiners from the 
February 2004 and November 2005 evaluations.  Furthermore, the 
opinion is clearly supported by the record (i.e., even accepting 
as true that the Veteran injured his right shoulder during 
service, the service treatment records are negative for any 
findings of a right shoulder disability, including upon his 
discharge from service, and the first evidence of a right 
shoulder disability is in January 2004, over 27 years after the 
Veteran's discharge, which is itself significant and weighs 
against the contended causal relationship).        

The Board has considered the Veteran's statements to the effect 
that his current right shoulder disability, diagnosed as 
degenerative joint disease of the right shoulder with impingement 
syndrome and chronic superior labral tear and biceps detachment, 
is related to his period of active service, to specifically 
include his in-service right shoulder injury.  However, competent 
medical evidence is required in order to grant service connection 
for the claim.  The Board acknowledges that the Veteran can 
provide competent evidence about what he experienced; for 
example, his statements are competent evidence as to his in-
service injury and subsequent pain in his right shoulder.  See 
e.g., Layno, 6 Vet. App. at 465; Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  However, the Veteran's statements, as a 
lay person, are not competent evidence that any symptoms that he 
experienced in service were due to a right shoulder disability, 
to include degenerative joint disease of the right shoulder with 
impingement syndrome and chronic superior labral tear and biceps 
detachment, or that a relationship exists between his current 
right shoulder disability and her military service.  As the 
record does not reflect that the Veteran possesses a recognized 
degree of medical knowledge, his opinion that his current right 
shoulder disability, diagnosed as degenerative joint disease of 
the right shoulder with impingement syndrome and chronic superior 
labral tear and biceps detachment, is related to his period of 
active service, is not competent evidence.  See Espiritu, 2 Vet. 
App. at 492, 495.  Specifically, with respect to the Veteran's 
degenerative joint disease of the right shoulder, degenerative 
joint disease is diagnosed on the basis of clinical and x-ray 
examinations.  Specialized education and/or training are required 
for a determination as to such diagnosis or to determine the 
etiology of arthritis.  The Veteran is not competent to provide 
an opinion on any earlier diagnosis or the causation of his 
degenerative joint disease of the right shoulder.       

In view of the foregoing, the Board concludes that there is a 
preponderance of evidence against the Veteran's claim for service 
connection for a right shoulder disability, to include 
degenerative joint disease of the right shoulder with impingement 
syndrome and chronic superior labral tear and biceps detachment.  
In reaching this decision, the Board considered the doctrine of 
reasonable doubt. However, since there is a preponderance of 
evidence against the claim, the benefit of the doubt doctrine 
does not apply and the claim must be denied.  

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
does not apply and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found to 
be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a right shoulder 
disability, to include degenerative joint disease of the right 
shoulder with impingement syndrome and chronic superior labral 
tear and biceps detachment, is denied.     



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


